—Appeal by the de*552fendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered November 17, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s decision to give a second Allen charge (see, Allen v United States, 164 US 492) resulted in a coerced verdict is unpreserved for appellate review since defense counsel did not object to the second Allen charge (see, CPL 470.05 [2]; People v Marero, 208 AD2d 769). In any event, both Allen charges were balanced and not coercive (see, People v Pagan, 45 NY2d 725; People v Sims, 226 AD2d 564).
Moreover, the determination as to the length of time jurors will be required to deliberate necessarily rests in the broad discretion of the trial court (see, Matter of Plummer v Rothwax, 63 NY2d 243, 250; People v Caballero, 242 AD2d 337, 338; People v Johnson, 224 AD2d 635). There is no rigid mechanical formula by which such a decision can be evaluated (see, Matter of Plummer v Rothwax, supra). Under the facts and circumstances of this case, the trial court providently exercised its discretion (see, People v Adams, 123 AD2d 355).
The defendant’s remaining contentions are without merit. Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.